Citation Nr: 1821511	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  11-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected left knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from July 1973 to July 1977, and from September 1977 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Appeals Management Center (AMC), which granted service connection for a left knee disability and assigned a 10 percent initial rating, effective July 11, 2003.  

The Veteran testified at a December 2011 Board videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed with the Board.  In a letter dated in April 2017, the Veteran was advised of the right to have another hearing before a new VLJ, as the previous VLJ was no longer with the Board.  In a letter received by VA in April 2017, the Veteran requested another Board hearing.  

In January 2018, the Veteran testified at a Board videoconference hearing before the undersigned VLJ.  A transcript of the hearing has been associated by the record.  

This case was previously before the Board in January 2013, where the Board remanded the issue on appeal for additional development.  Further discussion of the Agency of Original Jurisdiction (AOJ) compliance with the January 2013 Board remand directives is included in the Remand section below.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The appeal is REMANDED to the AOJ.


REMAND

The Veteran did not report to a scheduled VA examination in March 2016 to assess the severity of the left knee disability; however, review of the claims file reflects that the Veteran has been incarcerated since 1984.  See December 2003 VA examination report.  Further, a noticed received from the Richmond VA Medical Center reflects that the Veteran was not transported by the Department of Corrections for the requested examination.  

VA has a duty to assist incarcerated veterans in cases where a VA examination is warranted.  The U.S. Court of Appeals for Veterans Claims (Court) has cautioned that "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, there are number of alternatives to be explored in trying to arrange for a VA examination for an incarcerated Veteran.  They include having the Veteran transported to a VA facility, being examined at the prison facility by VA personnel, having an examination performed by prison medical officials at VA expense, or have the examination performed by fee-basis providers contracted by VA.  Id.  

While VA has recently received various correctional facility treatment records, these records do not contain a new orthopedic examination to help determine the current level of severity of the service-connected left knee disability.  As such, the Board finds that there has been good cause presented for the failure to attend the VA examination, and, as an examination would aid in the assessment of the severity of the service-connected left knee disability, the Board finds that the claim should be remanded.  38 C.F.R. § 3.655 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

In addition, as noted by January 2013 Board remand, the Veteran has asserted that the left knee disability has worsened since the last examination, to include the August 2008 VA examination and the February 2010 correctional center evaluations.  Specifically, at both the December 2011 and January 2018 Board videoconference hearings, the Veteran testified that the left knee disability had 

worsened in severity, including increased instability, pain, swelling, and the use of a knee brace and cane.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity).  For this reason, the Board will remand this matter to afford the Veteran an opportunity to undergo a VA examination to help assess the current nature, extent, and severity of the left knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule a new VA orthopedic examination to help determine the current severity of the service-connected left knee disability at the current correctional facility, either by VA personnel, prison medical officials (including if necessary at VA expense), or by fee-basis providers contracted by VA.  All attempts made to arrange the examination should be documented.  

2. The examiner should write a comprehensive report discussing the current severity of the left knee disability.  The examiner should be provided with the applicable rating criteria.  All necessary testing should be provided, including range of motion tests on extension and flexion.  

The examiner should specifically state if the Veteran has the following: 
* recurrent subluxation or lateral instability (and, if so, whether symptoms are slight, moderate, or severe)
* ankylosis 
* 
dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint
* impairment of the tibia or fibula
* pain or painful motion, weakened movement, premature or excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of this knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of the left knee.  

The examiner should also specifically comment on the effects of the left knee disability on occupational functioning and daily activities.  

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issue of left knee rating should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and representative.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




